DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 9-11, 21-25, 27, and 28 are pending per Applicant’s 03/07/2022 submission and are allowed herein.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1900 and 1908 of fig. 19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is to Bhalla et al (US 2013/0054306 A1), Appleyard et al (US 9,037,964 B2), Milman (US 8,832,424 B1), and Bondesen et al (US 2013/0335419 A1).  However none of the references individually or in the ordered combination teach or render the claimed invention anticipated or obvious.
Bhalla et al teaches a method that involves analyzing customer interaction data to create a customer experience block (131) for a customer. An interaction metric specific to a particular customer contact interaction in a first contact to resolved contact interaction sequence is determined. A block metric derived from all customer contact interactions in first contact to resolved contact interaction sequence is determined. The interaction metric and block metric are submitted to a churn prediction model (140). The customer churn analysis result (141) is received from churn prediction model. 
Appleyard et al teaches a method that involves detecting a DM event (150) associated with a chart of an analytics report. An appropriate DM action is executed in responsive to detection. An analytics data (112) is obtained from a different data set, when the DM action executes a request for analytics data not in the data set. The requested data is automatically retrieved from data set, when the DM action executes a request for analytics data in the data set. The analytics data is immediately rendered as a chart (116) within the canvas element of a hypertext markup language (HTML) document.
Milman teaches a method that involves receiving client device operating mode data indicative of a current operating mode of the client device at a processor. The client device that is currently operating in a safe operating mode or a normal operating mode is determined based on the client device operating mode data. A mode icon is generated on a display device, where the mode icon indicates whether the client device is determined to be currently operating in safe operating mode or normal operating mode. The mode icon is activated using a user interface device.
Bondesen et al teaches an apparatus that has a receiver receiving a set of data relating to a set of deposits and a set of withdrawals, where the deposits and withdrawals are associated with a numerical value and a calendar date. A processor displays a timeline (410) on a graphical user interface. The receiver receives a repositioning command in response to a receipt of another set of data relating to the deposits and the withdrawals. The graphical user interface repositions a location of a set of balloons in response to the repositioning command.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hom et al (US 2016/0284012 A1) teaches a second user of a specific opportunity in the second user interface can result in display of a playbook including stages and sub-stages of the renewal process that can guide the second user through suggested next steps for moving the opportunity toward a successful closing during a target time period. In some further variations, multiple playbooks can be defined for sales opportunities having different characteristics, and the appropriate playbook is selected for a given sales opportunity based on the characteristics of the sales opportunities. In further embodiments, a playbook can include definable and configurable stages and sub-stages for handling of operations associated with an opportunity object in a recurring revenue asset data model or with any other object type in the recurring revenue asset data model. 
Thompson (US 8,200,527 B1) teaches a customer care capabilities can be prioritized and presented using a repeatable methodology which allows information to be collected, processed, and utilized in a uniform fashion across engagements. Such a methodology can be designed so as to be flexible enough for any customization which is required in particular circumstances. Various tools which can be used in such a methodology include computerized surveys, evaluation formulae, prioritization graphs, and weighing scales.
ServiceSource Launches ServiceSource Customer Success App on the Salesforce1 Platform News Bites - Computing & Information [Melbourne] 09 Oct 2014, teaches the ServiceSource Customer Success App on the Salesforce1 Platform, empowering customer success teams to connect with customers in a whole new way. Now powered by the Salesforce1 Platform, the new ServiceSource Customer Success App enables customer success teams to implement proven success plans and engage users with planned, high-value activities that drive customer lifetime value, reduce churn and ensure customer satisfaction.
ServiceSource Launches ServiceSource Customer Success App on the Salesforce1 Platform Business Wire [New York] 08 Oct 2014, teaches  Structured Success Plans: Customer success plans provide clear visibility into the unique journey each customer takes with a company's products and organization. Every plan incorporates a timeline view that shows where the customer is located in the lifecycle, prior activities as well as future actions required for a successful renewal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623